Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Notice of Allowance) is in response to the amendment and remarks filed on 03/01/2021. Claims 1-9, 11-20 and 22-23 were previously amended in the preliminary amendment of 01/13/2021; claims 25 and 26 were cancelled by the preliminary amendment of 01/13/2021; and claims 10, 21 and 24 have been amended by the current amendment of 03/01/2021. The pending claims 1-24 are now allowed. 

Drawings
The drawings were received on 03/01/2021.  These drawings are approved by the Examiner. Attached with this correspondence are the approved drawings.

Response to Amendment
The following actions have been taken in response to the amendment s and remarks filed on 03/01/2021:
The objection to the drawings for minor informalities indicated in the non-final office action mailed on 11/27/202 is withdrawn.
The objection to claims 4, 9, 10, 15, 20 and 21 for minor informalities indicated in the non-final office action mailed on 11/27/202 is withdrawn.
The rejection to claim 24 under 35 U.S.C. 101 for the claimed invention been directed to non-statutory subject matter indicated in the non-final office action mailed on 11/27/202 is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed subject matter in claims 1-24 are allowable because the claims 1-23 are allowable because the art of record fail to teach or fairly suggest in combination of the claimed: 
A method for use in a wireless node (100, 200, 250) for determining a best antenna beam, the method comprising;
obtaining (610) a training model, wherein the training model has having been trained to provide a best antenna beam based on a plurality of feedback values;
determining a first plurality of feedback values indicative of partial estimates of channels of a first plurality of wireless signals; and
determining a best antenna beam, based on the first plurality of feedback values and the obtained training model, as in claim 1. See figure 1-6 and the disclosed subject matter for the selection of best antenna based on the feedback values indicative of partial estimates of channels according the training model.

A wireless device, configured to operate in a wireless communication system, and configured for determining a best antenna beam, the wireless device  comprising:
a communication interface; and

determine a first plurality of feedback values indicative of partial estimates of channels of a first plurality of wireless; and
determine the best antenna beam, based on the plurality of feedback values and the obtained training model, as in claim 12. See figure 1-6 and the disclosed subject matter for the selection of best antenna based on the feedback values indicative of partial estimates of channels according the training model.

A non-transitory computer storage medium storing an executable computer program comprising computer-executable instructions for causing a wireless device, when the computer-executable instructions are executed on a processing unit comprised in the wireless device, to perform a method for determining a best antenna beam, the method comprising:
obtaining a training model, the training model having been trained to provide a best antenna beam based on a plurality of feedback values;
determining a first plurality of feedback values indicative of partial estimates of channels of a first plurality of wireless signals; and
determining a best antenna beam based on the first plurality of feedback values and the obtained training model, as in claim 24. See figure 1-6 and the disclosed subject matter .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Non-patent publication “Beam Selection and Power Allocation for Massive Connectivity in Millimeter Wave NOMA Systems” published to YI-TANG CHIU et al. discloses a beam selection based on training machine. 
The above reference the the previously cited by the Examiner and Applicant fail to teach the claimed training model based on a plurality feedback signals and determining best antenna based on the partial estimate of the wireless signal and feedback values as claimed.,  .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633